DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 8/12/2022 have been received and fully considered.  Claims 1-18 are pending.  Claims 6-18 are new.  Claims 1-18 are now under consideration.

Response to Arguments
Regarding applicant’s argument on claim 1 that there is no reasoning or motivation to arrange the multiple tubes as in claim 1, the examiner notes that the previous office action did provide reasoning and motivation as to why the multiple tubes would be contained within a first half of the water storage tank, specifically so that all the tubes can be placed in close proximity to the exhaust outlet (20 of figure 2) to save space and to save material on long flue tubes extending across the entire width of the water storage tank.
Regarding applicant’s argument on claim 2 that there is no rationale to have the second pass flues exit the water storage tank through the at least one aperture, the examiner notes that the second pass flues would inherently need to exit the water storage tank and they would inherent leave through apertures within the water storage tank (similar to 569 exiting the water storage tank, see figure 8), where the claim requires the tube to exit through “the at least one aperture” allowing each flue to either exit through its own aperture or a combined aperture either way it would read on the claims.
Regarding applicant’s argument on claim 3 that there is no rationale for having the extra second pass flues forming the claimed angles, the examiner notes that second pass flue 569 reads on the claims as discussed in the previous office action and below and the extra second flue passes would be identical to 569 and would have the same shape and angled pass.
Regarding applicant’s argument on claim 4, that there is no rationale for having a distance between the curved portions of the second pass flue be smaller than a distance between second ends of the second pass tubes, the examiner notes that as stated above it would have been obvious to have all the second pass flues be in the first half to be close to the same exhaust conduit (20) to save on space and material.  This modification can be manifested in only a finite number of ways:
a)  the second ends of the flues are directed normal to the water storage tank and then are redirected to the exhaust conduit (as in applicant’s Fig. 6A, for illustration purposes only not to be intended as “hindsight reasoning”).
b) the second ends of the flues go straight out of the water storage tank and then are redirected to the exhaust conduit (as in applicant’s Fig. 8, for illustration purposes only not to be intended as “hindsight reasoning”).
c) the second ends of the flues are turned inward toward the exhaust conduit.
The above are the obvious designs, in terms of easy manufacture and placement.  With the finite number of ways to implement the modification as described in Ritsema it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pick one since it would only constitute a simple matter of design choice, see MPEP 2143 I E.
Regarding applicant’s arguments on claim 5 that there is no rationale for having the exhaust conduit receive combustion gas from each of the second pass flues,  the examiner notes that as described above it would have been obvious to have only one exhaust conduit rather than an exhaust conduit for each flue in order to save on space and material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema et al (US PG Pub. No. 2009/0301406) alone.
Regarding claim 1:
	Ritsema teaches a water heater comprising: a water storage tank (522, the embodiment being used in that of figure 8, although unlisted parts in figure 8 are referred to by their numbers in figure 2 for clarity) configured to store water to be heated, the water storage tank having a top wall (top of 522), a bottom wall (bottom of 522), and a side wall extending between the top wall and the bottom wall (circular side wall of 522, see figure 8); a combustion chamber (where 40 is in the embodiment of figure 2) extending below the bottom wall of the water storage tank; and a heat exchanger (532 and 534) configured to receive combustion gases from the combustion chamber and to transfer heat to water stored in the water storage tank (see figure 8), the heat exchanger including a first pass flue (532) coupled to receive combustion gases from the combustion chamber, the first pass flue extending through the water storage tank from the bottom wall of the water storage tank to the top wall of the water storage tank (see figure 8), and a second pass flue (534) coupled to receive combustion gases from the first pass flue, the second pass flue extending through the water storage tank from the top wall of the water storage tank toward the bottom wall of the water storage tank (see figure 8), wherein each of the second pass flue has a straight top portion, a curved bottom portion, and wherein the curved bottom portion of the second pass flue exits the water storage tank through at least one aperture defined in the side wall of the water storage tank (see figure 8 where the second pass flue exits the water storage tank inherently through an aperture in the side wall). 
	Ritsema fails to disclose a plurality of second pass flues and each of the second pass flues is contained within a first half of the water storage tank, the first half of the water storage tank extending in a direction along a length of the first pass flue.  However the examiner notes that Ritsema does disclose in paragraph 48 that the heat exchange portion 34 (or 534 in the embodiment in figure 8) could include multiple tubes and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second tube be in the same side of the water storage tank in order to leave and be connected to the same exhaust conduit (20 of figure 2) 

Regarding claim 2:
	Ritsema modified above teaches the side wall has a curved portion (outer round portion of cylindrical water heater 515) in which the at least one aperture is defined, each of the second pass flues exits the water storage tank through the at least one aperture defined in the curved portion of the side wall (see figure 8 and discussion above). 

Regarding claim 3:
	Ritsema modified above teaches each of the second pass flues having a first end and a second end, wherein the longitudinal axis of each of the second pass flues at the first end forms an angle with the longitudinal axis at the second end that is between 90 degrees and 130 degrees (see figure 8). 

Regarding claim 4:
	Ritsema modified above teaches all of the above except a distance between the curved portions of the second pass flues is smaller than a distance between the second ends of the second pass tubes, however the examiner notes that considering the finite possibilities of positioning the second pass flues it would have been obvious design choice to one having ordinary skill in the art to choose this configuration. 

Regarding claim 5:
	Ritsema modified above teaches an exhaust conduit (20) positioned to receive combustion gas from each of the second pass flues, the exhaust conduit being positioned proximal to the first half of the water storage tank (20 is next to one of the second flues, see figure 8). 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema in view of Horne (US Patent No. 2,414,875).
Regarding claim 6:
	Ritsema discloses all of the above except an exhaust manifold associated with the side wall of the water storage tank, the exhaust manifold including a gasket defining inlets for receiving an end portion of each of the second pass flues, and a cover defining an outlet from the exhaust manifold.
	Horne teaches a water heater similar to Ritsema including an exhaust manifold (30-37) associated with the side wall of the water storage tank (see figures 1 and 2), the exhaust manifold including a gasket (32) defining inlets receiving an end portion of each of the second pass flues (see figure 2 where the flues 19 enter the gasket 32), and a cover (33-37) defining an outlet (to 29) from the exhaust manifold.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ritsema with the teachings of Horne to include an exhaust manifold in order to account for the structure of a multiple flue exhaust system (see paragraph 48 of Ritsema) and in turn allow all the flues to come together to a single exhaust port to allow for simple removal of the exhaust stream.

Regarding claim 7:
	Ritsema modified above teaches the water storage tank has a curved wall; wherein each of the plurality of second pass flues has an end portion that is oriented at an angle relative to the other end portions of the second pass flues (see figure 8); and wherein an exhaust manifold is associated with the curved wall of the water storage tank, the exhaust manifold including a gasket defining inlets receiving each of the end portions of the second pass flues, and a cover enclosing the end portions of the second pass flues and defining an outlet for the delivery of combustion gases and condensation from the exhaust manifold (see claim 6 addressed above).
	Ritsema modified above fails to disclose the second pass flues are substantially normal to the curved wall of the water storage tank, however the examiner notes that it would have been obvious to try given the finite number of possibilities (see argument above).

Regarding claim 8:
	Ritsema modified above teaches a water heater comprising: a water storage tank configured to store water to be heated, the water storage tank having a curved wall; a heat exchanger configured to transfer heat to water stored in the water storage tank (see claim 1 addressed above), the heat exchanger including a plurality of flues (569, see claim 1 addressed above) each extending through the water storage tank and exiting the water storage tank through the curved wall of the water storage tank, wherein each of the flues has an end portion that is oriented at an angle relative to the other end portions of the flues and substantially normal to the curved wall of the water storage tank (See claim 1 addressed above); and an exhaust manifold associated with the curved wall of the water storage tank, the exhaust manifold including a gasket defining inlets receiving each of the ends of the flues, and a cover enclosing the ends of the flues and defining an outlet for the delivery of combustion gases and condensation from the exhaust manifold (see claim 6 addressed above); wherein the cover is secured to an outer jacket or shell of the water heater (See figure 1 of Horne as modified above where the cover is attached to the outer jacket of the water heater at least through 37).

Regarding claim 9:
	Ritsema modified above teaches wherein the tank wall, and the gasket, each has a curvature, the curvature of the gasket being approximately equal to the curvature of the curved wall (see figure 1 of Horne as modified above).
	Ritsema modified above fails to disclose the cover is curved as well, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ritsema to have the cover be curved since a change in shape in considered a simple design choice.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema in view of Horne as applied to claim 8 above, and further in view of Tanbour et al (US PG Pub. No. 2010/0101508).
Regarding claims 10 and 11:
	Ritsema modified above discloses all of the above except wherein each of the inlets of the gasket further comprises at least one flexible portion and at least one contacting surface, the at least one contacting surface being connected to the at least one flexible portion, and wherein the flexible portion has one or more bends.
	Tanbour teaches a water heater similar to Ritsema including a gasket (500) further comprises at least one flexible portion (at least 512) and at least one contacting surface (at least portion around 516 and 517), the at least one contacting surface being connected to the at least one flexible portion (see paragraph 30 and figures 8-9) and wherein the flexible portion has one or more bends (512 bends to rest of 510 etc see figures 8-9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ritsema with the teachings of Tanbour to include a flexible gasket in order to allow for the flue pipe coming out of the water heater to move slightly where this is advantageous during travel when the water heater is jostled (see Tanbour paragraph 33). 

Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over AU2011362014A1 (hereinafter ‘014 - as supplied by applicant in the previous application) in view of Horne.
Regarding claim 12:	‘014 discloses a water heater comprising: a water storage tank (3) configured to store water to be heated, the water storage tank having a curved wall (circular side of 3); a heat exchanger (5 and 6) configured to transfer heat to water stored in the water storage tank, the heat exchanger including a plurality of flues (6) each extending through the water storage tank and exiting the water storage tank through the curved wall of the water storage tank (See figure 2), wherein each of the flues has an end portion that is oriented at an angle relative to the other end portions of the flues and substantially normal to the curved wall of the water storage tank (see figure 2); and an exhaust manifold (bottom of 8) associated with the curved wall of the water storage tank, the exhaust manifold including, a cover (outer portion of bottom of 8 surrounding the ends of 6 to contain the flue gases within the chamber 8) enclosing the ends of the flues and defining an outlet for the delivery of combustion gases and condensation from the exhaust manifold; a chamber (8) for receiving combustion gases from the second pass flues. 
	‘014 fails to disclose a gasket defining inlets receiving each of the ends of the flues and wherein the cover and gasket are secured together.
	Horne teaches a gasket (32) and cover (33-37) secured together to form a chamber (inside 37).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘014 with the teachings of Horne to include a gasket in order to seal the space between the flues and the chamber.

Regarding claim 13:
	‘014 modified above teaches the tank wall, the gasket, and the cover each has a curvature, the curvature of the gasket and the curvature of the cover each being approximately equal to the curvature of the curved wall (see figure 2 of ‘014 and figures 1-2 of Horne as modified above).

Regarding claim 16:
	‘014 modified above teaches a water heater comprising: a water storage tank (3) configured to store water to be heated, the water storage tank having a top wall, a bottom wall, and a side wall extending between the top wall and the bottom wall, the side wall including a curved portion (see figure 2); a heat exchanger (5 and 6) configured to transfer heat to water stored in the water storage tank, the heat exchanger including a first pass flue (5) extending between the bottom wall of the water storage tank and the top wall of the water storage tank, and a plurality of second pass flues (6) coupled to receive combustion gases from the first pass flue, each of the plurality of second pass flues exiting the water storage tank through the side wall of the water storage tank (See figure 2); and an exhaust manifold (8) associated with the side wall of the water storage tank, the exhaust manifold including a gasket defining inlets for receiving each of the second pass flues, and a cover defining an outlet from the exhaust manifold (see claim 12 addressed above); wherein each of the second pass flues has a first end and a second end, the second end terminating within the exhaust manifold (see figure 2).

Regarding claim 17:
	‘014 modified above teaches the second ends of the second pass flues terminating within the exhaust manifold at a location radially inward from an outer jacket or shell of the water heater (see figure 2).

Regarding claim 18:
	‘014 modified above teaches wherein the curved portion of the side wall has a curvature and the gasket has a curvature, the curvature of the gasket being approximately equal to the curvature of the curved portion of the side wall (see Horne figures 1-2 as modified above).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘014 in view of Horne as applied to claim 12 above, and further in view of Tanbour.
Regarding claims 14-15:
	See claims 10-11 addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762